Citation Nr: 1742694	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability rating for post-operative radical prostatectomy for prostate cancer, to include whether the reduction to 10 percent, effective September 1, 2012, was proper.

2.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for post-operative radical prostatectomy for prostate cancer prior to August 14, 2014, and in excess of 20 percent from August 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who was the appellant, had active service from July 1964 to December 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the RO in North Little Rock, Arkansas, which reduced the Veteran's disability rating for the service-connected post-operative radical prostatectomy for prostate cancer from 100 percent to 10 percent disabling, effective September 1, 2012.  Subsequently, in a November 2015 rating decision, the RO increased the disability rating from 10 to 20 percent disabling, effective August 14, 2014.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1964 to December 1968.

2.  On September 1, 2017, VA received a copy of the Veteran's death certificate showing that the Veteran had died in August 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  On September 1, 2017, VA received a copy of the Veteran's death certificate showing that the Veteran had died in August 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a)."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


